Case 1:15-cv-02009-GBD Document 161 Filed 01/25/21 Page 1 of 22

UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF NEW YORK

 

JORGE YARUR BASCUNAN, TARASCONA
CORP., HOFSTRA CORP., INMOBILIARIA
MILANO S.A., INMOBILIARIA E
INVERSIONES TAURO S.A., and INVERSIONES
T&VSA,,

Plaintiffs,
Vv.

DANIEL YARUR ELSACA, CRISTIAN JARA
TAITO, OSCAR BRETON DIEGUEZ, GM & E
ASSET MANAGEMENT S.A., FINTAIR
FINANCE CORP., EUWELAND CORP., HAY’S
FINANCE CORP., CARY EQUITY’S CORP.,
AGRICOLA E INMOBILIARIA CHAUQUEN
LIMITADA, ALAPINJDP INVESTING CORP.,
SAN INVESTMENT COMPANY LTD., and JOHN
DOES 1-10,

Defendants.

 

 

 

 

Spe: SDNY
GOCUMENT
ELECTRONICALLY FILED!

ADOC A -|
DATE riLEM ‘ d O71 i

preemie oeaibeL retraite

 

Case No. 15 Civ. 02009 (GBD)

[PROPOSED] PROTECTIVE
ORDER

 
Case 1:15-cv-02009-GBD Document 161 Filed 01/25/21 Page 2 of 22

1. PURPOSES AND LIMITATIONS

Discovery requests served im this Action may call for the production of trade secret or other
confidential research, development, ot commercial information within the meaning of Fed. R. Civ.
P. 26(c), or other private or competitively sensitive ‘formation for which special protection from
public disclosure and from use for any purpose other than prosecuting this Action is warranted.
Accordingly, the Parties hereby stipulate to and petition the Court to enter the following Stipulated
Protective Order (“Order”) pursuant to Fed. R. Civ. P. 26(c) and Fed. R. Evid. 502(d).

2. DEFINITIONS

2.1 Action: the action listed in the above caption.

2.2 Party: any named party to the Action.

2.3 Non-Party: any entity that is nota Party to the Action.

24 Discovery Material: all items or information, regardless of the medium or manner
generated, stored, or maintained, including, among other things, documents,
testimony, interrogatory responses, transcripts, depositions and depositions
exhibits, responses to requests to admit, recorded or graphic matter, electronically
stored information, tangible things, and/or other information produced, given,
exchanged by, or obtained from any Party or Non-Party during discovery in this
Action.

25 Confidential Material: any Discovery Material that any Producing Party (as defined
below), subject to the provisions of this Order, designates as “Confidential” that the
Producing Party reasonably and in good faith believes constitutes and reveals
confidential trade secrets, proprietary business information, non-public personal,
client or customer information concerning individuals or other entities (including,

but not limited to, names, Social Security numbers, home telephone numbers and

2

 
Case 1:15-cv-02009-GBD Document 161 Filed 01/25/21 Page 3 of 22

2.6

2.7

2.8

2.9

2.10

2.11

addresses, personal tax returms, and medical, investment, credit and banking
information).

Highly Confidential Material: any Discovery Material that any Producing Party,
subject to the provisions of this Order, designates as “Highly Confidential” and that
contains trade secrets or highly sensitive materials, that would result in material
competitive, commercial or financial harm to the disclosing party if disclosed.

Protected Material: any material that a Producing Party or Designating Party (as

 

defined below) has marked as “Confidential” or “Highly Confidential”; provided
that “Protected Material” does not include information that is publicly available
(except information that becomes publicly available as a result of a breach of this
Order or any other confidentiality agreement or undertaking).

Producing Party: any Party or Non-Party that produces Discovery Material in the
Action.

Receiving Party: any Party or Non-Party that receives Discovery Material from a
Producing Party.

Designating Party: any Party or Non-Party that designates Discovery Material it
produces as “Confidential” or “Highly Confidential” and that has signed the
“Agreement To Be Bound By Protective Order” (Exhibit A).

Outside Counsel: attorneys, along with their paralegals, and other support personnel
assisting, including e-discovery vendors, with the Action, who are not employees
ot officers of a Party, but who are retained to represent or advise a Party in the

Action.

 
Case 1:15-cv-02009-GBD Document 161 Filed 01/25/21 Page 4 of 22

2.12 In House Legal Personnel: attorneys and other personnel employed by a Party to
perform legal functions in connection with the Action.

2.13 Counsel (without qualifier): Outside Counsel and In House Legal Personnel (as
well as their support staffs, including but not limited to attorneys, paralegals,
secretaries, e-discovery vendors, and law clerks).

2.14 Expert and/or Consultant: a person with specialized knowledge or experience in a
matter pertinent to the Action, along with his or her employees and support
personnel, who has been retained by a Party or its Counsel, to serve as an expert
witness or as a consultant in the Action, and who is not currently an employee or
officer of a Party, and who, at the time of retention, is not anticipated to become an
employee or officer of a Party. This definition includes a professional jury or trial
consultant retained in connection with the Action.

2.15 Professional Vendors: persons or entities that provide litigation support services

 

(e.g., photocopying; videotaping; translating; preparing exhibits or demonstrations;
organizing, storing, or processing data in any form or medium) and their employees
and subcontractors.

3. SCOPE

The protections conferred by this Order cover not only Protected Material (as defined
above), but also any information copied or extracted therefrom, as well as all copies, excerpts,
summaries, or compilations thereof, plus testimony, conversations, or presentations offered by
Parties or Counsel in the Action.

4, DURATION

The confidentiality obligations imposed by this Order shall remain in effect until the

Designating Party agrees otherwise in writing or this Court orders otherwise.

4

 
5.

Case 1:15-cv-02009-GBD Document 161 Filed 01/25/21 Page 5 of 22

DESIGNATING PROTECTED MATERIAL

54

Manner and Timing of Designations: Except as otherwise provided in this Order

(see, e.g., Section 5.2), or as otherwise stipulated or ordered, material that qualifies

for protection under this Order must be clearly designated as such before the

material is disclosed or produced. Designation in conformity with this Order

requires:

(a)

(b)

for information in documentary form (including transcripts of depositions
taken in other proceedings), that the Producing Party affix the legend
“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” on the document
and include the confidentiality designation in the metadata produced for
such document.

for deposition transcripts and/or exhibits, that the Designating Party
designate any portion of the testimony as “Confidential” or “Aighly
Confidential” in writing on or before the later of (i) thirty (30) calendar days
after receipt of the final transcript, or (ii) the date by which any review by
the witness and statement of changes to the transcript are to be completed
under Fed, R. Civ. P. 30(e). Only those portions of the testimony that are
designated for protection in accordance with the preceding sentence shall
be covered by the provisions of this Order. The entire testimony shall be
deemed to have been designated Confidential until the time within which
the transcript may be designated has elapsed. If testimony is not designated
within the prescribed time period, then such testimony shall not be deemed
Confidential or Highly Confidential except as ordered by the Court or as

provided in Section 5.2 (Inadvertent Failures to Designate).

5

 
Case 1:15-cv-02009-GBD Document 161 Filed 01/25/21 Page 6 of 22

(c)

(¢)

(e)

Notwithstanding the preceding language in this paragraph, in the event that
(i) a document produced and designated by a Non-Party as “Confidential”
or “Highly Confidential” is used as an exhibit in a deposition and (ii)
counsel for the Non-Party is not present at the deposition, the Parties agree
that the exhibit remains designated “Confidential” or “Highly Confidential”
and that any testimony concerning the exhibit shall be deemed to have been
designated in writing as “Confidential” or “Highly Confidential,” as is
required in this paragraph.

for information produced in electronic, audio, or video format, for bulk
productions of documents produced in native format (other than Excel
documents), and for any other tangible items, that the Producing Party affix
the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” in a
prominent place on the exterior of the container or containers in which the
information or item is stored and/or on the document.

for documents produced in native format, that the Producing Party include
the confidentiality designation (“CONFIDENTIAL” or “HIGHLY
CONFIDENTIAL”), in the metadata produced for such documents and on
the placeholder page.

for reports created by an expert or consultant relying on or incorporating
Protected Material in whole or in part, that the Party responsible for its
creation include the confidentiality designation (“CONFIDENTIAL” or

“HIGHLY CONFIDENTIAL”) on the report.

 
Case 1:15-cv-02009-GBD Document 161 Filed 01/25/21 Page 7 of 22

5.2

 

Inadvertent Failures to Designate: If a Producing Party discovers that it produced
material that was not designated as Protected Material or that it produced material
that was designated as Protected Material but had designated that Protected
Material in the incorrect category of Protected Material, the Producing Party may
promptly notify all Parties, in writing, of the error and identify (by identifying Bates
number) the affected material and its new designation or re-designation. Thereafter,
the material so designated or re-designated will be treated as Protected Material in
conformity with the new designation or re-designation. Promptly after providing
such notice, the Producing Party shall provide re-labeled copies of the material to
each Receiving Party reflecting the change in designation, The Receiving Party
shall make reasonable efforts to delete and replace the incorrectly designated
material, and all copies thereof, with the newly designated material and to destroy
the incorrectly designated material. If corrected, an inadvertent failure to designate
qualified information or items as “Confidential” or “Highly Confidential” does not
waive the Producing Party’s right to secure protection under this Order for such
material. If material is re-designated “Confidential” or “Highly Confidential” after
the material was initially produced, the Receiving Party, upon notification of the
designation, must make reasonable efforts to assure that the material is treated in

accordance with the provisions of this Order,

6. CHALLENGING CONFIDENTIALITY DESIGNATIONS

6.1

Meet and Confer: [fa Party elects to challenge a Designating Party’s confidentiality
designation, it must do so in good faith and must begin the process by notifying the
Designating Party in writing of its challenge and identifying the challenged material

by identifying Bates number. The objecting Party and the Designating Party shall,
7

 
Case 1:15-cv-02009-GBD Document 161 Filed 01/25/21 Page 8 of 22

6.2

within ten (10) calendar days after service of the written objections, meet and confer
concerning the objection.

Judicial Intervention: If the Parties are not able to resolve a dispute about a
confidentiality designation during the meet and confer process set forth in Section
6.1, above, the party challenging the designation may seck relief from the Court in
accordance with its rules and procedures. In any judicial proceeding challenging a
confidentiality designation, the burden of persuasion with respect to the propriety
of the confidentiality designation shall remain upon the Designating Party. Until
the Court rules on the dispute, all Parties shall continue to afford the material in
question the level of protection to which it is entitled under the Designating Party’s
designation. Notwithstanding anything in this Order to the contrary, in the event
that the final ruling is that the challenged material’s designation should be changed,
the material shall be treated as though it has the desi gnation consistent with the final

ruling regardless of the material’s actual designation.

ACCESS TO AND USE OF PROTECTED MATERIAL

7.1

Subject to any other written agreement among or between Producing Parties and/or
Receiving Parties, a Receiving Party may access or use Discovery Material that is
disclosed or produced by a Producing Party only in connection with the prosecution
of, defense of, appeal of, or attempted settlement of the Action, Except as required
by law, Discovery Material may not be used for any other purpose, including,
without limitation, any business or commercial purpose, contractual demands, any
purpose related to any other investigation or proceeding, or evaluation of other
potential claims unrelated to the causes of action in the Action. Protected Material

may be disclosed only to the categories of persons and under the conditions

8

 
Case 1:15-cv-02009-GBD Document 161 Filed 01/25/21 Page 9 of 22

7.2

7.3

described in this Order. Following the final termination of the Action, including

all appeals, each Receiving Party must comply with the provisions of Section 10,

below. The Parties agree that irreparable harm would occur in the event of violation

of this provision. Accordingly, the Parties shall be entitled to seek all relief
available, including equitable relief such as specific performance and sanctions, in
the event of any violation of this provision.

Protected Material must be stored and maintained by a Receiving Party at a location

and in. a secure manner that ensures access is limited to the persons authorized under

this Order. For purposes of this Order, a secure website, or other internet-based
document depository with adequate security, shall be deemed a secure location.

Disclosure of Confidential Material: Unless otherwise ordered by the Court or

permitted in writing by the Designating Party, material designated

“CONFIDENTIAL” may be disclosed only to the following persons:

(a) the Receiving Party;

(b) the Receiving Party’s Counsel;

(c} to the extent a Party or its Counsel determines that such disclosure is
reasonably necessary in connection with the Action, to current officers,
directors, trustees, administrators, and employees of Parties, provided they
have signed the “Agreement To Be Bound By Protective Order” (Exhibit
A);

(d) Experts and/or Consultants retained by a Party or its Counsel to serve as an
expert witness or as a consultant in the Action and who have signed the

“Agreement To Be Bound By Protective Order” (Exhibit A), provided that

 
Case 1:15-cv-02009-GBD Document 161 Filed 01/25/21 Page 10 of 22

(e)
(f)

(g)

(h)

G)

any part of a report created by such expert or consultant incorporating
Protected Material in whole or in part shall be designated appropriately by
the Party responsible for its creation; and provided further that experts or
consultants may not use Protected Material to their competitive advantage
or for any purpose that does not related to the Action;

the Court and its personnel, subject to the requirements of Section 9, below,
special masters, mediators, or other third parties who are appointed by the
Court or retained by the Parties for settlement purposes or resolution of
discovery or other disputes and their necessary personnel and, in the case of
persons retained by the Parties, who have signed the “Agreement To Be
Bound by Protective Order” (Exhibit A);

court reporters and/or videographers, their staffs, and Professional Vendors
to the extent that such disclosure is reasonably necessary for the Action;
the author, addressees, or recipients of the document, or any other natural
person who reviewed or had access to such document during his or her
employment as a result of the substantive nature of his or her employment
position, or who is specifically identified in the document or its
accompanying metadata;

deponents or witnesses in the Action, and their Counsel who have signed
the “Agreement To Be Bound By Protective Order” (Exhibit A), to the
extent that such disclosure is reasonably necessary for the Action,

any other person agreed to by the Designating Party in writing; and

10

 
Case 1:15-cv-02009-GBD Document 161 Filed 01/25/21 Page 11 of 22

7A

(k)

any other person to whom the Court compels disclosure of the Confidential
Material or to whom disclosure is required by law, subject to the
requirements of Section 15 below. If Protected Material is disclosed under
this section, the Disclosing Party shall inform the Producing Party in writing

prior to disclosure.

Disclosure of Highly Confidential Material: Unless otherwise ordered by the Court

ot permitted in writing by the Designating Party, material designated “HIGHLY

CONFIDENTIAL” may be disclosed only to the following persons.

(a)
(b)

(d)

the Receiving Party’s Outside Counsel;

Experts and/or Consultants retained by a Party or its Counsel to serve as an
expert witness or as a consultant in the Action and who have signed the
“Asreement To Be Bound By Protective Order” (Exhibit A), provided that
any part of a report created by such expert or consultant incorporating
Protected Material in whole or in part shall be designated appropriately by
the Party responsible for its creation; and provided further that experts or
consultants may not use Protected Material to their competitive advantage
or for any purpose that does not relate to the Action;

the Court and its personnel, subject to the requirements of Section 9, below;
special masters, mediators, or other third parties who are appointed by the
Court or retained by the Parties for settlement purposes or resolution of
discovery or other disputes and their necessary personnel and, in the case of
persons retained by the Parties, who have signed the “Agreement To Be

Bound by Protective Order” (Exhibit A);

11

 
Case 1:15-cv-02009-GBD Document 161 Filed 01/25/21 Page 12 of 22

75

(e)

(f)

(g)

(h)

(i)
G)

court reporters and/or videographers, their staffs, and Professional Vendors
to the extent that such disclosure is reasonably necessary for the Action and
who have signed the “Agreement To Be Bound By Protective Order”
(Exhibit A);

the author, addressees, or recipients of the document, or any other natural
person who reviewed or had access to such document during his or her
employment as a result of the substantive nature of his or her employment
position, or who is specifically identified in the document or its
accompanying metadata;

deponents or witnesses in the Action, and their Counsel who have signed
the “Agreement To Be Bound By Protective Order” (Exhibit A), to the
extent that such disclosure is reasonably necessary for the Action;

any other person to whom the Designating Party agrees to disclose the
Highly Confidential Material in writing in advance of the disclosure or on
the record at a deposition or Court proceeding in advance of the disclosure;
any other person agreed to by the Designating Party in writing, and

any other person to whom the Court compels disclosure of the Highly
Confidential Material or to whom disclosure of the Highly Confidential

Material is required by law, subject to the requirements of Section 15 below.

Retention of Exhibit A: Outside Counsel for the Party that obtains the signed

“Agreement To Be Bound By Protective Order” (Exhibit A), as required above,

shall retain them for six (6) months following the final termination of the Action,

12

 
Case 1:15-cv-02009-GBD Document 161 Filed 01/25/21 Page 13 of 22

including any appeals, and shall make them available to other Parties upon good
cause shown,

7.6 Retention of Protected Material: Unless otherwise agreed to by the Producing Party

 

in writing or ordered by the Court, Persons described in Sections 7.3 (g), (h), @),
(j), and (k) who have been shown Confidential Material shall not retain copies
thereof, Persons described in Sections 7.4 (4), (j), or (k) who have been shown
Highly Confidential Material shall not retain copies thereof.

8. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
Material to any person or in any circumstance not authorized under this Order, the Receiving Party
must, as soon as practicable, (a) notify in writing the Designating Party of the unauthorized
disclosures, (b) make reasonable efforts to retrieve all copies of the Protected Material, (c) inform
the person or persons to whom unauthorized disclosures were made of all the terms of this Order,
and (d) request such person or persons to execute the “Agreement To Be Bound by Protective
Order” (Exhibit A). The Parties agree that irreparable harm would occur in the event of
unauthorized disclosure of Protected Material. Accordingly, the Parties shall be entitled to seek all
relief available, including equitable relief such as specific performance and sanctions, in the event
of any unauthorized disclosure of Protected Material.

9, FILING PROTECTED MATERIAL

All Protected Material filed with the Court, and any portion of any document filed with the
Court disclosing Protected Material, shall be labeled “Confidential — Subject to Court Order” and
submitted for filing under seal until further order of this Court. The Parties acknowledge that this
Order creates no entitlement to file confidential information and that all applications for filing

under seal must meet the Court’s approval. The Party that intends to file Protected Material with

13

 
Case 1:15-cv-02009-GBD Document 161 Filed 01/25/21 Page 14 of 22

the Court, or any document that discloses Protected Material, must either (1) provide the

Designating Party with a list of any such documents or materials no later than two (2) business

days before the date that such documents will be filed or, if such notice is not provided, (2) shall

be responsible for preparing an application to file under seal and proposed order to be submitted

with the documents proposed to be filed under seal. Where possible, only confidential portions of

filings with the Court shall be inscribed with the phrase: “Confidential — Subject to Court Order.”

Each Party is authorized hereunder to file a request that any Discovery Materials and/or portions

thereof be filed under seal in accordance with this Order and the Court’s Individual Practices.

10. FINAL DISPOSITION

10.1

Except as provided by law or other regulatory authority or unless otherwise ordered
or agreed in writing by the Producing Party, within sixty (60) calendar days after
the final termination of the Action, including any appeals, each Receiving Party
shall undertake reasonable efforts to return to the Producing Party all Protected
Material or, at the option of the Producing Party, to destroy all Protected Material.
In either case, the Receiving Party shall provide the Designating Party with a
certification stating that it has taken reasonable efforts to destroy or return the
Confidential or Highly Confidential documents, except for (1) such information or
material that was transmitted electronically and whose removal or destruction from
a Party’s electronic systems would violate applicable federal or state law, rule or
regulation, or policies and procedures reasonably designed to ensure compliance
with such law, rule or regulation, and that (2) information saved on backup media
in an electronically stored format will be certified to have complied with the 60-

day destruction period if the Party has a data destruction policy for the backup

14

 
Case 1:15-cv-02009-GBD Document 161 Filed 01/25/21 Page 15 of 22

media resulting in the eventual destruction or overwriting of the electronically
stored information.

10.2. As to those materials designated as Confidential or Highly Confidential that
constitute counsel’s work product, and pleadings, motion papers, deposition
transcripts, and exhibits thereto, legal memoranda, and correspondence that were
served in any Action, or filed with this Court, counsel may retain such documents,
even if such materials contain Confidential or Highly Confidential Material, if such
counsel otherwise comply with this Order with respect to such retained material.
Any such archival copies that have been designated Confidential or Highly
Confidential remain subject to this Order until the Producing Party agrees otherwise
in writing or this Court orders otherwise,

10.3. This Order shall not be construed to cause any Counsel to produce, return, and/or
destroy their own attorney work product, or the work product of their co-counsel,
created in anticipation of or in connection with the Action.

10.4 This Order shall survive the termination of the Action, and this Court shall have
continuing jurisdiction for enforcement of its provisions following termination of
the Action. No part of the restrictions imposed by this Order may be waived or
terminated, except by written stipulation executed by Outside Counsel of record for
each Designating Party or by an Order of the Court for good cause shown.

Ml. A DESIGNATING OR PRODUCING PARTY’S USE OF ITS OWN
DOCUMENTS

Nothing in this Order shall be construed to limit in any way any Producing Party’s,

Receiving Party’s, or any other person’s use of its own documents, nor shail it affect any Producing

15

 
Case 1:15-cv-02009-GBD Document 161 Filed 01/25/21 Page 16 of 22

Party’s, Receiving Party's, or any other person’s subsequent waiver of its own prior designation

with respect to its own Confidential Material or Highly Confidential Material.

12. CLAW-BACK OF PRIVILEGED MATERIAL

12.1

12.2

In order to claw back Discovery Material protected from disclosure under the
attorney-client privilege, work product doctrine, and/or any other applicable
privilege or immunity from disclosure that was produced inadvertently, the
Producing Party must provide notice in writing to the Receiving Party specifying
the identifying Bates number of the Discovery Material it wishes to claw back, and
the basis of the claim of attorney-client privilege, work product doctrine, and/or
any other applicable privilege or immunity from disclosure, relied upon in support
of its claw-back request.

Upon notice that a Producing Party wishes to claw back Discovery Material
protected from disclosure under the attorney-client privilege, work product
doctrine, and/or any other applicable privilege or immunity from disclosure that
was produced inadvertently, the Receiving Party shall promptly undertake
reasonable efforts to return to the Producing Party or destroy all summaries or
copies of such documents, testimony, information, and/or things (notwithstanding
the final sentence of Section 3 regarding attorncy work product), shall provide
notice in writing that the Receiving Party has undertaken reasonable efforts to
return or destroy such disclosed materials, and shall not use such items for any
purpose until further order of the Court. In all events, such return or destruction
and certification must occur within ten (10) business days of receipt of the request.
Within twenty-one (21) business days of the notification that reasonable efforts

have been taken to return or destroy the disclosed materials, the Producing Party

16

 
Case 1:15-cv-02009-GBD Document 161 Filed 01/25/21 Page 17 of 22

shall produce a privilege log with respect to the disclosed materials. The return of
any Discovery Material to the Producing Party shall not in any way preclude the
Receiving Party from moving the Court for a ruling that the disclosed information
was never privileged; however, the Receiving Party may not assert as a basis for
the relief it seeks the fact or circumstance that such privileged documents have
already been produced inadvertently to any Party, Putatively privileged documents
shall remain protected against disclosure and use during the pendency of any
dispute over their status.

12.3 Pursuant to Fed, R. Evid. 502(d), ifa Party at any time notifies any other Party that
it, for any reason, disclosed documents, testimony, information, and/or things that

are protected from disclosure under the attorney-client privilege, work product

 

doctrine, and/or any other applicable privilege or immunity from disclosure, or the

 

Receiving Party discovers such disclosure (in which case the Receiving Party shall
give the Producing Party prompt notice), the disclosure shall not be deemed a
waiver——in the Action or in any other proceeding, including in federal or state
proceedings—of any applicable privilege or protection.

13. USE OF DESIGNATED MATERIAL AT TRIAL

The undersigned agree to meet and confer concerning the use of any Protected Material at
hearings of at the trial of the Action not fewer than five (5) calendar days prior to any such hearing
or trial. Where a hearing or trial is scheduled on less than five (5) calendar days’ notice, the Parties
agree to meet and confer as soon as practicable after receiving notice, but in any event, not fewer
than 24 hours in advance of the hearing or trial. The use of Protected Material at hearings or at

trial shall not cause such Protected Material to lose its status as Protected Material,

17
Case 1:15-cv-02009-GBD Document 161 Filed 01/25/21 Page 18 of 22

14. ATTORNEY RENDERING ADVICE

Nothing in this Order will bar or otherwise restrict an attorney from rendering advice to his
or her client with respect to the Action or from relying upon or generally referring to Protected
Material in rendering such advice; provided however, that, in rendering such advice or in otherwise
communicating with his or her client, the attorney shall not reveal or disclose the specific content
of Protected Material if such disclosure is not otherwise permitted under this Order.

15. LEGAL PROCHSS

If a Receiving Party is served with a discovery request, subpoena, or an order issued in
other litigation, or receives some other form of legal process from any court, federal or state
regulatory or administrative body or agency, legislative body or other person or entity, that seeks
disclosure of any information or items designated in the Action as “Confidential” or “Highly
Confidential,” the Receiving Party must notify, to the extent permitted by law, the Designating
Party, in writing (by fax or electronic mail, if possible), and include with that notice a copy of the
discovery request, subpoena, order, or other form of legal process as soon as reasonably practicable
and in any event no later than ten (10) calendar days after receipt unless production is required
earlier, in which case the notice must be made in time for the Designating Party to take steps as
set forth below.

The Receiving Party also must promptly inform the party that caused the discovery request,
subpoena, order, or other form of legal process to issue that some or ail of the material covered by
the subpoena or order is the subject of this Order. In addition, the Receiving Party must deliver a
copy of this Order promptly to the party in the other matter that caused the discovery request,
subpoena, order, or other form of legal process to issue. The Receiving Party shall not produce
the requested Protected Material unless and until a court of competent jurisdiction so directs,

except if the Designating Party (a) consents, or (b) fails to file a motion to quash or fails to notify

18

 
Case 1:15-cv-02009-GBD Document 161 Filed 01/25/21 Page 19 of 22

the Receiving Party in writing of its intention to contest the production of the Protected Material
prior to the date designated for production of the Protected Material, in which event the Receiving
Party may produce on the production date, but no earlier, In connection with any production of
Confidential or Highly Confidential Material subject to this Order, the Receiving Party shall
request confidential treatment for the Confidential or Highly Confidential Material.

The purpose of imposing these duties is to alert the interested parties to the existence of
this Order and to afford the Designating Party an opportunity to try to protect its confidentiality
interest in the matter or proceeding in connection with which the discovery request, subpoena, or
order is issued, The Designating Party shall bear the burdens and the expenses of seeking
protection in that matter or proceeding of its Protected Material. Nothing in these provisions
should be construed as authorizing, requiring or encouraging a Receiving Party to disobey, or to
tisk contempt of, a lawful directive from another court.

In the event that Discovery Material is produced to a Non-Party as a result of a discovery
request, subpoena, or an order issued in other litigation, or some other form of legal process from
any court, federal or state regulatory or administrative body or agency, legislative body or other
person or entity, such Discovery Material shall continue to be treated in this Action in accordance
with any designation as Protected Material.

16. NON-PARTIES

If a Non-Party provides discovery to any Party in connection with the Action, the
provisions of this Order shall apply to such discovery as if such discovery were being provided by
a Party. Under such circumstances, the Non-Party shall have the same rights and obligations under
the Order as held by the Parties to the Action, Notwithstanding anything in this Order to the
contrary, this Order shall not apply to any Non-Party that has not signed the “Agreement To Be

Bound By Protective Order” (Exhibit A). A Party secking discovery from a Non-Party shall either
19

 

 
Case 1:15-cv-02009-GBD Document 161 Filed 01/25/21 Page 20 of 22

provide a copy of this Order or notify the Non-Party that such Order exists at the time any such
discovery request or subpoena is served on the Non-Party. Non-Parties shall be provided with a
copy of this Order upon request.

17. NOTICES

All notices required by this Order must be provided in writing to Outside Counsel of record
for each Party and, if applicable, in writing to a Non-Party. Any of the notice requirements herein
may be waived in whole or in part, but only in writing signed by an attorney for the Designating
Party.

18. AMENDMENT OF ORDER

Nothing herein shall preclude any Party from seeking to amend this Order in writing for

good cause shown.

19, MISCELLANEOUS

19.1 Right to Assert Other Objections: By stipulating to the entry of this Order, no
Producing Party waives any right it otherwise would have to object to disclosing or
producing any information or item on any ground not addressed in this Order.
Similarly, no Producing Party waives any right to object on any ground to the
admissibility or use in evidence of any of the material covered by this Order.

19.2 Dispute Resolution: Any dispute between the parties regarding this Order shall be
resolved by making an appropriate application to this Court in accordance with the
Rules of the Court and other applicable rules.

19.3. Court Not Bound: This Order is not binding on the Court or Court personnel, The

Court reserves the right to amend it at any time.

20

 
Case 1:15-cv-02009-GBD Document 161 Filed 01/25/21 Page 21 of 22

EXHIBIT A
Agreement to Be Bound by Protective Order

I have been informed that on , the U.S. District Court for the Southern District of
New York entered a protective order in the action captioned Bascufian, ct al. v. Elsaca, et al., No.
15-cv-02009. I have read the protective order. I agree to abide by the obligations of the protective
order as they apply to me, and I voluntarily submit to the jurisdiction of the U.S. District Court for
the Southern District of New York for purposes of any proceeding related to the protected order,
including my receipt or review of information that has been designated as “CONFIDENTIAL” or

“HIGHLY CONFIDENTIAL,”

 

(Signature)

 

(Printed Name)

 

(Title or Position)

 

(Company)

 

Dated:

21

 
Case 1:15-cv-02009-GBD Document 161 Filed 01/25/21 Page 22 of 22

STIPULATED AND AGREED.

Dated: 1/19/2021,

BECKER YNN UFFLY, CHASSIN &
so) Dt
a, 4 2

othe in iL. L.Alperstein /

Jesse T, Conan

299 Park Avenue

New York, NY 10171
212-888-3033
ralperstein@beckerglynn.com
jconan@beckerglynn.com

Attorneys for Plaintiffs and Counterclaim-
Defendants

SO ORDERED.

JAN 2.5 2021150,

Dated:

 

SELENDY & GAY PLLC

Jennifer Selendy

David Flugman

Jessica E. Underwood

1290 Avenue of the Americas, 17" Floor
New York, NY IO104

212-390-9000
jselendy@selendygay.com
dflugman@selendygay.com
junderwood@selendygay.com

Attorneys for Defendants and
Counterclaim-
Plaintiffs

aug. 8 Pons

corgé)i ge. Daniels
d States District Judge

23

 
